Citation Nr: 0311965	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-23 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear 
hearing loss.  

2.  Entitlement to an increased evaluation for patello-
femoral degenerative arthritis of the right knee, currently 
rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for patello-
femoral degenerative arthritis of the left knee, currently 
rated as 10 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from August 1959 to May 
1969 and from July 1974 to April 1985.  

This appeal arises from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the veteran's claims for a 
compensable rating for his hearing loss in the left ear and a 
rating in excess of 10 percent for his right knee disability.  
The veteran also appealed the RO's decision granting an 
increased rating to 10 percent for his left knee disorder; he 
appeals for a higher rating.  

The Board of Veterans Appeals is obligated to consider all 
issues reasonably raised by the record.  See Mingo v. 
Derwinski, 2 Vet. App. 51, 54 (1992).  The veteran is service 
connected for left ear sensorineural hearing loss.  VA 
examination in July 1999 revealed a bilateral sensorineural 
hearing loss and tinnitus.  The VA examination in April 2003 
noted the veteran had tinnitus since serving in the Navy and 
that the most likely etiology of the tinnitus was exposure to 
engine room noise.  The Board further notes that the 
veteran's VA records include a current diagnosis of diabetes 
mellitus and he served in the Republic of Vietnam.  Based on 
the facts the Board had concluded that the issues of service 
connection for a right ear hearing loss, tinnitus and 
diabetes mellitus due to exposure to herbicides are 
reasonably raised by the record.  As the issues have not been 
developed or certified for appellate review they are referred 
to the RO for appropriate action.  


REMAND

The Board undertook additional development on the instant 
case in October 2002, pursuant to the authority granted by 
38 C.F.R. §19.9(a)(2).  The evidence received by the Board 
since that time includes reports of VA examinations dated in 
April 2003, relating to all three disabilities at issue, and 
VA out-patient clinic records dated in recent years. 

However, on May 1, 2003, before the Board considered the 
additional evidence it had obtained as a result of its 
development, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a).  The 
Federal Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

In light of the Federal Circuit's holding, the Board 
concludes that it must remand the veteran's claims for the RO 
to consider the additional evidence in the first instance.

The RO should also ensure compliance with the duty to notify 
and assist provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
to include notifying the veteran of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See 38 U.S.C. § 5103(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the requirements of the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002).  The RO should review the record 
and send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA, to include 38 U.S.C. 
§ 5103(b).  The RO's attention is 
directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  

2.  The RO should readjudicate the issues 
of entitlement to a compensable 
evaluation for left ear hearing loss, a 
rating in excess of 10 percent for 
patello-femoral degenerative arthritis of 
the right knee, and a rating in excess of 
10 percent for patello-femoral 
degenerative arthritis of the left knee, 
with consideration of all of the evidence 
received by VA subsequent to the issuance 
of a Statement of the Case (SOC) in 
November 2000.
 
3.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claims, to include a 
summary of all of the evidence added to 
the record since the November 2000 SOC.  
A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



